Case 18-00775-JJG-13   Doc   Filed 09/25/19   EOD 09/25/19 14:50:30   Pg 1 of 6
Case 18-00775-JJG-13   Doc   Filed 09/25/19   EOD 09/25/19 14:50:30   Pg 2 of 6
Case 18-00775-JJG-13   Doc   Filed 09/25/19   EOD 09/25/19 14:50:30   Pg 3 of 6
Case 18-00775-JJG-13   Doc   Filed 09/25/19   EOD 09/25/19 14:50:30   Pg 4 of 6
Case 18-00775-JJG-13   Doc   Filed 09/25/19   EOD 09/25/19 14:50:30   Pg 5 of 6
 Case 18-00775-JJG-13          Doc      Filed 09/25/19   EOD 09/25/19 14:50:30        Pg 6 of 6




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 In Re:                                           Case No. 18-00775-JJG-13

 Corinna Lyn Fearnow                              Chapter 13

 Debtor(s).                                       Judge Jeffrey J. Graham

                                CERTIFICATE OF SERVICE

I certify that on September 25, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Amy D Desai, Debtor’s Counsel
          amydesai@amydesailaw.com

          John Morgan Hauber, Trustee
          ecfmail@hauber13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on September 25, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Corinna Lyn Fearnow, Debtor
          3405 Melody Lane West
          Kokomo, IN 46902

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
